Citation Nr: 1003374	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  05-28 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a corneal abrasion, 
right eye.

2.  Entitlement to service connection for Bell's Palsy.

3.  Entitlement to service connection for cervical 
lymphadenopathy, claimed as lymph nodes.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1991 to December 
1991 and October 1992 to February 1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The Veteran now resides in Louisiana, so 
the matter is now handled by the RO in New Orleans, 
Louisiana.   

In January 2008, the Board remanded these claims for 
additional development.  That development having been 
completed, the claims are now ready for appellate review.

The Board notes that the Veteran's claim for entitlement to 
service connection for Bell's Palsy was stated as the right 
side in the February 2009 Supplemental Statement of the Case 
(SSOC).  However, the Veteran submitted a statement in April 
2005 that he experienced numbness and tingling in the left 
side of his face due to Bell's Palsy.  As such, the Board 
will consider the issue as entitlement to service connection 
for Bell's Palsy, bilaterally.

The claim of entitlement to service connection for a bone 
chip, left foot, was granted in a February 2009 rating 
decision, and as such, is no longer on appeal.


FINDINGS OF FACT

1.  There is no current diagnosis of a corneal abrasion of 
the right eye, and the current diagnoses of presbyopia and 
astigmatism are not etiologically or causally related to an 
injury sustained during service.

2.  There is no current diagnosis of Bell's Palsy.

3.  There is no current diagnosis of cervical 
lymphadenopathy.


CONCLUSIONS OF LAW

1.  Service connection for a corneal abrasion of the right 
eye is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303, 4.9 (2009).

2.  Service connection for Bell's Palsy is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).

3.  Service connection for cervical lymphadenopathy is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seek to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the VCAA duty to notify for the service 
connection claims was satisfied by letters sent to the 
Veteran in June 2004 and July 2004 that fully addressed the 
entire notice element and was sent prior to the initial RO 
decision in this matter.  The letters informed him of what 
evidence was required to substantiate his claim and of his 
and the VA's respective duties for obtaining evidence.

Also, in April 2008, the RO provided the Veteran with notice 
as to what type of information and evidence was needed to 
establish a disability rating and the possible effective date 
of the benefits.  The claims were subsequently adjudicated 
when a supplemental statement of the case was issued in 
February 2009

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims 
folder, as are post-service VA outpatient records.  The 
Veteran was also afforded VA examinations pertinent to the 
issues on appeal.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for a Corneal 
Abrasion, Right Eye

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is claiming entitlement to service connection for 
a corneal abrasion of the right eye.  The Veteran asserts he 
injured it during service and that due to a scar on his 
retina he currently has blurry vision.  

The service treatment records have been reviewed.  The 
Veteran's October 1990 enlistment examination did not note 
any eye abnormalities.  In May 1990, service treatment 
records indicate the Veteran sought treatment for red 
irritated eyes after being out in the field.  He was 
diagnosed with conjunctivitis and prescribed medication.  The 
Veteran received an additional enlistment examination for his 
second period of service in August 1992.  Again, no eye 
abnormalities were noted.  In March 1993, the Veteran was 
struck in the right eye by a tree branch.  He sought 
treatment complaining of pain and blurry vision.  There was a 
small, horizontal, superficial abrasion to the right cornea 
and he was diagnosed with a corneal abrasion and prescribed 
ointment.  In May 1994, he complained of blurred vision, for 
the previous two weeks.  The Veteran stated that he had a 
history of astigmatism as an adolescent and wore glasses as a 
child.  His visual acuity was 20/30 in the left eye and 20/30 
in the right eye.  He was diagnosed with a possible 
reoccurrence of astigmatism.  The Veteran's separation 
examination from January 1995 noted no eye abnormalities.

Post-service VA outpatient records were reviewed, but the 
objective medical evidence does not reveal a current 
diagnosis of a right corneal abrasion.  There is no evidence 
of any treatment or complaints after service until 
approximately October 2005.  Evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service (more than ten years), can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  In October 2005, VA 
outpatient records indicate the Veteran complained of 
occasional blurred vision in his right eye with a history of 
his right cornea being scratched.  In October 2008, the 
Veteran again complained of blurred vision and he was 
diagnosed with accommodative fatigue and presbyopia with 
symptoms.  There was no indication that his eye symptoms were 
related to the scratched cornea that occurred during service.

On the basis of the Veteran's complaints associated with his 
eye, coupled with the in-service injury, the Board ordered a 
VA examination of the Veteran's eye and a VA examination was 
provided in December 2008.  The claims file was reviewed and 
the Veteran's history of an in-service injury to the eye was 
noted.  Examination of the eye revealed no corneal scarring 
or retroillumination defects present in either eye, or any 
other lens abnormality.  Fundoscopic examination was normal.  
The examiner stated that the Veteran's blurred vision was due 
to early presbyopia and mild uncorrected astigmatism.  The 
examiner opined that the Veteran's current blurred vision is 
not caused by or a result of the corneal abrasion that 
occurred during service because there is no corneal scarring 
present.  Additionally, the Veteran has normal visual acuity 
after correcting his mild astigmatism.

Where the medical evidence establishes that a Veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  There is no 
current diagnosis of a right eye corneal abrasion.  An injury 
alone is not enough to establish service connection.  There 
must be competent medical evidence of a current disability 
resulting from that condition or injury.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).  The claim is denied 
because the Veteran does not meet the first requirement for 
service connection.  He does not have a current corneal 
abrasion.  In the absence of a diagnosis of a corneal 
abrasion, the other elements of service connection for this 
claim need not be addressed and this claim for service 
connection must be denied.

Although the Veteran was diagnosed with early presbyopia and 
mild astigmatism, congenital or developmental defects such as 
refractive error of the eye are not disabilities, diseases, 
or injuries that are within the meaning of the applicable 
legislation.  38 C.F.R. § 3.303(c), 4.9.  As such, service 
connection for such disorders is not possible as a matter of 
law.  Id.  However, service connection may be granted for a 
congenital defect or disorder if the evidence demonstrates 
that such disorder was aggravated in service.  VAOPGCPREC 82-
90 (1990).  However, service connection granted on the basis 
of aggravation in this claim is not appropriate because the 
Veteran's separation examination, completed after the injury, 
revealed visual acuity of 20/20 in both eyes, which is equal 
to his visual acuity before the injury.

VA outpatient treatment records were also reviewed.  However, 
the Board finds that there is no medical evidence that 
causally relates the currently diagnosed right eye disorder 
to the injury during active service.  Furthermore, there is 
no competent medical opinion of record that states there is a 
nexus between the current right eye condition and the injury 
received during service.  In fact, the only opinion of record 
states that the current right eye disability is not related 
to the injury sustained during service.  

The Board acknowledges statements by the Veteran that his 
current right eye disability is related to the eye injury 
sustained during service.  However, his opinion alone cannot 
create the link between his current symptoms and an injury 
during service.  Where the determinative issue requires a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the Board acknowledges that the Veteran has a current 
diagnosis of presbyopia and astigmatism, and that he suffered 
a right eye injury during service.  However, because of the 
absence of a medical nexus between his current disability and 
active duty, and the medical opinion against the claim, the 
Board finds that the evidence is against a grant of service 
connection for a corneal abrasion of the right eye.

III.  Entitlement to Service Connection for a Bell's Palsy

As stated previously, under the relevant laws and 
regulations, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection on the merits, there must be: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran is claiming entitlement to service connection for 
Bell's Palsy.  He asserts that during service he experienced 
numbness to the right side of his face, with drooping right 
side of mouth, drying of eyes, and decreased movement of the 
right side of the face.  He states he currently experiences 
tingling and numbness to his face.

The service treatment records have been reviewed.  The 
Veteran's October 1990 enlistment examination did not note 
any symptoms or diagnosis of Bell's Palsy.  Service treatment 
records indicate that in February 1993, the Veteran 
complained of numbness to the left side of the face for two 
days.  Examination revealed typical CVII deficits to the left 
side of the face and he was diagnosed with Bell's Palsy.  He 
was treated with steroids, artificial tears, and a B12 
injection.  The Veteran's separation examination from January 
1995 noted "R. Palsy Bell's, '93, no sequela."  However, 
there are no other indications in the service treatment 
record that the Veteran had Bell's Palsy to the right side of 
the face.  

Post-service VA outpatient records were reviewed, but the 
objective medical evidence does not reveal a current 
diagnosis of Bell's Palsy.  VA outpatient records indicate 
there is no evidence of any treatment after service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service (more 
than ten years), can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

However, on the basis of the Veteran's current complaints 
coupled with the in-service occurrence of Bell's Palsy, the 
Board ordered a VA examination and one was provided in 
December 2008.  The claims file was reviewed and the 
Veteran's history of Bell's Palsy was noted.  Examination 
revealed no sensation of lacerating or electric shock pain to 
the face, and no involuntary painless facial twitching or 
spasm.  There was mild right sided weakness or paralysis of 
facial muscles and right eye dryness.  The Veteran complained 
that his right ear hearing is muffled.  Overall symmetry of 
the face was normal, eyebrow lifting was normal, forehead 
wrinkling was normal, smiling was normal on the left side but 
weak on the right, showing teeth was normal, puffing out 
cheeks was normal, closing eyes to resistance was normal, and 
frowning was normal.  Tearing of the right side was 
decreased.  The Veteran was diagnosed with mild weakness of 
his smile on the right side and a history of Bell's Palsy to 
the left side of the face with no residuals.

Where the medical evidence establishes that a Veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  There is no 
current diagnosis of Bell's Palsy.  The claim is denied 
because the Veteran does not meet the first requirement for 
service connection.  He does not have Bell's Palsy.  In the 
absence of a diagnosis of Bell's Palsy, the other elements of 
service connection for this claim need not be addressed and 
this claim for service connection must be denied.

The Veteran was diagnosed with mild weakness of smile on the 
right side.  However, the Board finds that there is no 
medical evidence that causally relates the currently 
diagnosed mild weakness of smile on the right side to the 
Bell's Palsy that occurred during active service.  In fact, 
the only opinion of record states that the current right side 
weakness is not related to the Bell's Palsy during service.  

The Board acknowledges statements by the Veteran that his 
current disability is related to the Bell's Palsy he had 
during service.  However, his opinion alone cannot create the 
link between his current symptoms and an injury during 
service.  Where the determinative issue requires a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the Board acknowledges that the Veteran has a current 
diagnosis of mild weakness of the smile on the right side, 
and that he had Bell's Palsy during service.  However, 
because of the absence of a medical nexus between his current 
disability and active duty, and the medical opinion against 
the claim, the Board finds that the evidence is against a 
grant of service connection for Bell's Palsy.

IV.  Entitlement to Service Connection for Cervical 
Lymphadenopathy, Claimed as Lymph Nodes

As stated previously, under the relevant laws and 
regulations, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection on the merits, there must be: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran is claiming entitlement to service connection for 
cervical lymphadenopathy.  He asserts that he experienced 
painful swelling of his lymph nodes during service and that 
he currently suffers from this disability.

The service treatment records have been reviewed.  The 
Veteran's October 1990 enlistment examination did not note 
any lymph node abnormalities.  Service treatment records 
indicate that in February 1993, the Veteran complained of 
having swollen gland on his neck, below the ears.  He 
reported not being able to keep food down for two days and it 
was noted that he was seen for swollen nodes previously.  The 
nodes on the left side of the neck were swollen, tender, and 
caused restriction of movement of head, due to pain.  He was 
diagnosed with an upper respiratory infection.  He returned 
in May 1993 with swollen and tender lymph nodes.  It was 
noted he had a recent ear piercing and that he had reactive 
nodes.  He returned a day later with swollen protruding lymph 
nodes in his neck.  He was referred to the physician's 
assistant; however, no note was recorded.  In October 1993, 
the Veteran again had sore and swollen lymph nodes with 
lesions under his ears.  It was believed he had cysts, of 
unknown cause, with possible presence of bacteria or fungus.  
In November 1993, the Veteran returned with swollen cervical 
lymph nodes.  He was diagnosed with reactive lymph nodes and 
given antibiotics.
The Veteran's separation examination from January 1995 noted 
left cervical lymphadenopathy - observation.

Post-service VA outpatient records were reviewed, but the 
objective medical evidence does not reveal a current 
diagnosis of lymphadenopathy.  There is no evidence of any 
treatment after service.  Evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service (more than ten years), can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

However, on the basis of the Veteran's current complaints 
coupled with the in-service occurrence of lymphadenopathy, 
the Board ordered a VA examination and one was provided in 
December 2008.  The claims file was reviewed and the 
Veteran's history of lymphadenopathy was noted.  The Veteran 
reported intermittent swelling and tenderness of the cervical 
lymph nodes, but that he is receiving no treatment and has no 
current symptoms.  Examination revealed no enlarged lymph 
nodes and a normal lymphatic examination.  There was no 
evidence or indication of chronic lymphatic condition or 
disease associated with the diagnosis in service of cervical 
lymphadenopathy.  The examiner stated there is no current 
diagnosis related to the claim of cervical lymphadenopathy as 
the Veteran had a normal examination.

Where the medical evidence establishes that a Veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  There is no 
current diagnosis of lymphadenopathy.  The claim is denied 
because the Veteran does not meet the first requirement for 
service connection.  In the absence of a diagnosis of 
lymphadenopathy, the other elements of service connection for 
this claim need not be addressed and this claim for service 
connection must be denied.

The Board acknowledges statements by the Veteran that his 
current disability is related to the lymphadenopathy he had 
during service.  However, his opinion alone cannot create the 
link between his current symptoms and an injury during 
service.  Where the determinative issue requires a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the Board acknowledges that the Veteran had 
lymphadenopathy during service.  However, because of the 
absence of a current diagnosis, the Board finds that the 
evidence is against a grant of service connection for 
cervical lymphadenopathy.











	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for corneal abrasion, right 
eye, is denied.

Entitlement to service connection for Bell's Palsy is denied.

Entitlement to service connection for cervical 
lymphadenopathy is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


